Title: From Abigail Smith Adams to John Quincy Adams, 14 July 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy july 14th 1813.

I know how good a recent date is from a far country. accordingly my heart leaped with joy at receiving a packet the other morning dated in June, without recollecting that it was now only july, and that I could not get a Letter in so short a space of time, and 1812 Soon convinced me of my mistake. it came as usual with a patch upon the Seal, altho not endorsed, and if you turn to the date, you will see it was a history of the variety and candour of Seal breakers—
I have already written to you buy this vessel—the delay of it has given me the opportunity of telling you that we are all well, except your Sister Smith, who has had a very Sick winter. She has So far recoverd, as I hope, to be upon her journey here again. John has undertaken to get her here at her most earnest request. I fear it will be, to be laid by her Ancestors. Such are her complaints; that I fear I Shall have one of the most distressing and trying scenes of my Life to go through
To heaven I submit, trusting that as my trials are, so will my Strength be—
I wish I could write you one cheering prospect, either of a private or public nature—the War goes on just in the manner prescribed by mr Canning. Ravaging our Sea Coast, with fire and Sword, burning sinking and destroying our vessels where ever they meet with them, and Blockading our Sea ports—enough to Satisfy British vengeance—where has fled the honour and justice which once was the Glory of that Nation?
is it to be found in the fidelity and domestic virtues of the Prince regent? dwells it in the British Parlement? does it display itself in a Canning or a Wellesly?
there are British hearts where I beleive it may be found. there are Characters in the Nation who possess virtues which I respect. would to heaven they governd the destiny of the Nation—
our Navy is some of it at Sea—Some Blocaded in port—our Army—the public dispatches by this vessel will tell you all necessary truths
The President has been dangerously Sick, but is on the Recovery—Congress is still in Session—
we have a fine Season—the Earth promises to yeald its increase; and there is not any mortal or contageous disease prevailing—for these mercies we ought to give thanks and be joyfull, that we may, Soon be able to add—and peace is within our borders— / is the most earnest wish of my Heart / and the constant prayer of your /affectionate


A Amy Love to mrs A. and to my dear Boy Charles—Whose Brothers are well, and were at dancing School yesterday—